 

Exhibit 10.38

June 3, 2018

John (Jack) Lawrence

Portola Pharmaceuticals, Inc.

270 East Grand Avenue

South San Francisco, CA 94080

Dear Jack:

As you know, Portola Pharmaceuticals, Inc. (the "Company") is initiating a
search for a new Chief Executive Officer. In order to provide you with enhanced
security during this period of time, the Company is amending the terms of your
Executive Severance Benefits Agreement (the "Severance Agreement") as set forth
below.

If, during the one (1) year period following the Company's hiring of a new CEO
(as measured from the first day of employment for the new CEO), your employment
is terminated without Cause, or you resign for Good Reason, then: (a) your
Severance Period for such Covered Termination shall be twelve (12) months
(instead of six (6)); and (b) in addition to the severance benefits set forth in
Section 2.1 of the Severance Agreement, the Company will (subject to the terms
and conditions set forth in the Severance Agreement) accelerate the vesting of
your equity awards such that you will be deemed vested in such shares that would
have vested had you remained employed for one additional year following your
last day of employment with the Company. (All capitalized terms used in this
paragraph that are not otherwise defined shall have the meanings set forth in
the Severance Agreement.)

After the new CEO completes one (1) year of employment with the Company, then
the terms set forth herein shall have no further force or effect, however you
shall remain eligible for the severance benefits set forth in the Severance
Agreement under the terms and conditions set forth therein.

Except as set forth herein, the terms and conditions of your employment, as set
forth in your offer letter from the Company dated October 18, 2017 and your
Severance Agreement, shall remain unchanged. The terms set forth herein shall
constitute the complete agreement of the parties with respect to such terms, and
shall supersede and replace any and all prior agreements or representations made
to you concerning the subject matters herein, whether written or oral. This
letter agreement cannot be modified, amended or extended except in a writing
signed by you and a duly authorized member of the Company's Board of Directors.

Sincerely,

Hollings Renton, on behalf of the Board of Directors

 

Understood and Agreed to:

 

 

 

 

 

/s/ John (Jack) Lawrence

 

June 7, 2018

John (Jack) Lawrence

 

Date

 